Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              September 02, 2020

The Court of Appeals hereby passes the following order:

A20A2010. SMITH v. TIBBITTS, et al.

      Upon consideration of appellee's MOTION TO DISMISS and appellant's stated
lack of opposition to same, it is ordered that said motion be hereby GRANTED.




                                     Court of Appeals of the State of Georgia
                                             Clerk’s Office,
                                     Atlanta,____________________
                                               09/02/2020
                                             I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.